DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of copending Application No. 17173736 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘736 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of copending Application No. 17171445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘445 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-7 would be allowed if the above ODP rejections were overcome.

Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claims 1 and 7 each disclose a secondary battery module and secondary battery, respectively, including a negative electrode comprising a multi-layered negative active material structure having the graphite and silicon materials as set forth in the claim and the relative compression modulus values as set forth in the claim, and a separator and an elastic body each having compression modulus structural properties as set forth in the claim, with the relative compression modulus structural properties of the negative active material layer, separator, and elastic body as set forth in the claim.

A number of prior art references were identified as being pertinent to the aforementioned limitations of instant independent claims 1 and 7:

Takeda et al. (JP 6587105) discloses in Figs 1-2, a secondary battery (ref 100) including a negative electrode (ref 60) having an active material layer (ref 64) and a separator (ref 70).  The negative active material layer (ref 64) includes a material having a compression modulus larger than that of the separator (ref 70, Abstract).  However, the reference does not explicitly disclose a multilayered negative electrode as set forth in the instant claims nor an elastic body having the compression/elastic properties as set forth in the instant claims.

Takahashi et al. (US 2016/0218327) discloses in Figs 1-26, a secondary battery (ref 100) including elastic bodies (refs 310a-c) and a separator ([0066]), the elastic bodies (refs 310a-c) within a housing of the battery providing a cushioning effect for the battery ([0066]).  The elastic bodies have a higher elastic modulus than the separator ([0066]).  This configuration appears to be the opposite of the limitations of the instant claims and thus does not disclose nor render obvious the limitations of the instant claims.

Takahashi et al. (US 2015/0333359) discloses in Figs 1-8, a secondary battery (ref 300) including elastic bodies ([0078]) within a housing of the battery providing a cushioning effect for the battery ([0013]).  The battery includes a separator (ref 103) that is disclosed to have a smaller elastic modulus than the elastic bodies ([0013]).  This configuration appears to be the opposite of the limitations of the instant claims and thus does not disclose nor render obvious the limitations of the instant claims

As seen above, the cited prior art references each disclose features pertinent to the instant claims.  However, none of them, alone or in any combination, disclose nor render all of the features of the instant claims obvious, having the negative electrode active material layers including the specific materials as set forth in the claims and having the relative compression modulus structure of the negative electrode layer, separator, and elastic body of the instant claims.  Therefore, instant independent claims 1 and 7 would be allowable over the aforementioned cited prior art references of record if the above obviousness type double patenting rejections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725